Citation Nr: 1806702	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  In a November 2017 letter, the Veteran was provided the opportunity for another hearing pursuant to 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  As he did not respond to this letter, another hearing will not be provided.

The Board previously remanded these issues for further development in February 2016, which has since been completed.

In a January 2018 correspondence, after the certification of the appeal to the Board, the attorney on reflected on the title page entered in her appearance in place of the prior attorney, Penelope E. Gronbeck.  As both attorneys work within the same law firm, the Board finds that the procedures detailed in 38 C.F.R. § 20.608 is not applicable in this case.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during active service.

2.  The Veteran does not have a current right knee disability.

3.  The Veteran's current left knee disability did not manifest during service and is not otherwise related to service.

4.  Tinea versicolor had onset in service.

5.  The Veteran's back disability did not manifest in service and is otherwise unrelated to service; degenerative arthritis did not manifest to a compensable degree within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinea versicolor have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

Analysis

Right Knee

Based on the evidence of the record, the Board finds that service connection for a right knee disability is not warranted.

Service treatment records show the Veteran suffered a mild injury to the right knee after a fall in March 1965.  This injury was treated with heat and an ace bandage wrap.  No further treatment or complaints were noted during service.  

Post-service treatment records are negative for injuries, treatment or complaints for his right knee within one year of service.  VA treatment records during the appeal how findings of knee arthralgia.

In correspondence dated in July 2015, a private physician (Dr. P.) indicated that physical examination showed the Veteran had slight laxity and some limited motion in his right knee.  Dr. P. generally opined that this condition (slight subluxation) was at least more likely than not related to military service.  He did not provide a rationale for his opinion.

At the September 2015 hearing, the Veteran testified that his knee would lock up and cause difficulty walking after service, when he was working in the carpentry industry.  He testified that he believed handling equipment during service "had something to do with it."  

Pursuant to the Board's February 2016 remand directives, the Veteran was afforded a VA examination in May 2016.  At this examination, the examiner reviewed the file including Dr. P.'s report, and conducted a physical examination.  A chronic right knee disability was not diagnosed.  However, the examiner indicated that the March 1965 right knee injury in service was mild and had since resolved.  The examiner opined that based on the minimal history noted in service with lack of severe injury there-in, and asymptomatic history since, the right knee was not related to service.

There is no competent evidence of a chronic right knee disability in this case.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Both the private and VA clinicians were unable to provide a clinical diagnosis for the right knee based on their findings and review of the record.  To the extent that the symptoms of limited motion and slight subluxation could be considered a disability, the competent and persuasive evidence is against causal nexus.  

The Board finds the VA opinion most persuasive as it was based on review of the file, physical examination, and the Veteran's reported history.  The examiner supported his opinion with a clinical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In contrast, Dr. P. did not support his opinion regarding nexus with a clinical rationale.  Therefore, it is not probative.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  

The Board has considered the Veteran's lay contention that his right knee symptoms are due to service; however, determining the diagnosis and etiology of a knee disorder is a complex medical question that exceeds the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, and experience to offer medical opinions on complex matters.  Therefore, his lay assertion on diagnosis and etiology is neither competent nor probative evidence.

As the record presents no competent evidence to establish a current right knee disability during the appeal, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Service connection for a right knee disability is not warranted.  

Left Knee

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's left knee disability.  

Service treatment records do not show complaints or injuries involving the left knee.  Post-service treatment records show findings of knee arthralgia many years after service.  The initial indication of a left knee problem appears to have been in October 2006, when the Veteran was seen for left knee pain.  A January 2007 magnetic resonance imaging (MRI) report revealed fraying of the undersurface of the posterior horn of the left medial meniscus of the knee.  A May 2016 VA examination report shows a current diagnosis of left knee meniscal tear.

The Veteran has satisfied the first prong of service connection (current disability).  The question remains whether the left knee meniscal tear is related to service.

In July 2015 correspondence, Dr. P. indicated that his physical examination revealed slight laxity/subluxation in the knees.  He generally opined that this condition was at least more likely than not related to military service.

At the September 2015 hearing the Veteran testified that after service his knee would lock.  He believed that his military service caused his left knee disability.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2016.  At this examination, a VA examiner provided a diagnosis of left knee meniscal tear based on an MRI showing fraying of the under surface of the left medial meniscus.  He opined that it was less likely than not to have been incurred in or caused by active service as nothing in the Veteran's service records demonstrated an injury to the left knee and he complained of symptoms (give way) in 2007.  The examiner reviewed the conflicting July 2015 medical opinion, as requested by the Board remand, but noted that no evidence of a left knee injury was presented during active service that would support a claim of service connection.

Given the above, the Board finds that service connection is not warranted as a causal nexus is not established by the competent and most persuasive evidence.  

The Veteran's service treatment records did not indicate any complaints or treatment of a left knee disability.  This includes a review of multiple physical examinations and his entrance and separation examinations-all of which noted normal knees.  An initial diagnosis for a left knee disability was not until 2007, which is many years after service.  Further, while there are medical opinions both in favor and against causal nexus in this case, the VA opinion is considered most probative.  The May 2016 VA examiner found that the current left knee disability was less likely than not incurred during service and supported his opinion with a cogent rationale.  In contrast, the Dr. P.'s favorable opinion on nexus is not supported by any rationale.  For this reason, it is not persuasive.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has considered the Veteran's lay contention that his knee disability is due to service; however, determining the diagnosis and etiology of a meniscal tear is a complex medical question that exceeds the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, and experience to offer medical opinions on complex matters such as determining the etiology of a meniscal tear.  Therefore, his lay assertions regrading etiology is neither competent nor probative evidence.

In sum, the preponderance of the evidence is against the claim for service connection for a left knee disability.  The benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Service connection is not warranted.  

Skin Rash

The Veteran seeks service connection for a skin rash, to include as due to exposure to Agent Orange in service.  

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents, to include the commonly referred herbicide agent, Agent Orange, absent affirmative evidence to establish that the Veteran was not exposed.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. §§ 3.307(a)(6)(iii) (2017).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease, such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309 (e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's military records show he served overseas at the Udorn Air Force Base (AFB) in Thailand, in support of the conflict in Vietnam.  He did not serve in the Republic of Vietnam.  Therefore, service connection under a presumptive basis pursuant to 38 U.S.C. § 1116 is not for application.  38 C.F.R. § 3.309(e) (2017).  Instead, he may prove exposure to herbicide agents based on evidence of his service.  

The Veteran reported being a heavy equipment operator, performing his duties inside and along the perimeter of the Udorn AFB in Thailand.  In a July 2011 memorandum, the VA Joint Services Records Research Center Coordinator made a formal finding conceding the Veteran's exposure to herbicide agents while stationed at Udorn, Thailand, from September 1966 to September 1967.  Therefore, the Board concedes the Veteran was exposed to herbicide agents.

The Veteran is shown to be diagnosed with actinic keratosis and tinea versicolor.  See May 2016 VA examination report.  Neither of these conditions are listed at 38 C.F.R. § 3.309(e); therefore, presumptive service connection is not established.  Nonetheless, per Combee, the Board must determine whether service connection is warranted on a direct basis.  

Service treatment records included an October 1965 report of medical history associated with a remote duty medical examination, where the physician noted that the Veteran had "periodic breaking out of his feet after sweating."  A March 1966 treatment record noted that the Veteran's feet were rubbed raw.  In August 1967, the Veteran was treated for a three-month history of depigmented area in the trunk, mostly on the back, which was not pruritic, and was diagnosed as tinea versicolor.  In July 1968 the Veteran was treated for itchy skin without vesicles.  

Post-service treatment records include diagnoses of (unspecified) dermatitis and rashes.

At the September 2015 hearing, the Veteran testified that he started getting rashes all over his body after service.  He also testified that he broke out easily if exposed to the sun and that did not happen prior to entering service.

Pursuant to the February 2016 remand, the Veteran was afforded a VA examination in May 2016.  Based on the Veteran's reported history and clinical presentation, the examiner provided current diagnoses of tinea versicolor and actinic keratosis.  The examiner noted that the Veteran also reported boil-like lesions in service, with no recurrence since 1972.  The examiner opined that the Veteran's tinea versicolor was at least as likely as not incurred in or caused by active service.  The rationale was that the Veteran was diagnosed with tinea versicolor in service, and this condition is an overgrowth of a normal flora in tropical weather conditions.  The examiner further opined that the Veteran's actinic keratosis on his forehead was not related to service.  He explained that these lesions occur from cumulative sun exposure and although the Veteran had sun exposure in service, he also had multiple years of sun exposure after service, as a carpenter.  The lesion did not appear during service or shortly thereafter and is therefore not likely to have been related to service, including as a result of Agent Orange exposure.  There are no medical opinions to the contrary.

Based on the Veteran's credible statements regarding his skin rash onset and symptoms, and the favorable VA medical opinion, service connection for tinea versicolor is warranted.  Service connection for actinic keratosis is not warranted as the only competent medical evidence of record establishes that is not related to service.  Service connection for boils is not warranted, as this is not a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for tinea versicolor, claimed as a skin rash, is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Back

The Veteran seeks service connection for a back disability.  He is currently diagnosed with degenerative arthritis and intervertebral disc syndrome (IVDS) with spondylosis with foraminal stenosis and possible radiculitis multiple levels.  He has testified that he experienced a back injury in service, although he did not receive treatment for it.  For the reasons stated below, the Board finds that service connection is not warranted.

Service treatment records, including entrance and separation examinations, were silent as to complaints or treatment related a back condition or injury.  

Post-service treatment records within one year after service did not indicate reports of back pain.  The first indication of back pain was noted in a February 2006 treatment record that showed slight tenderness upon palpation of the lumbar spine.  A May 2008 emergency treatment record showed that the Veteran was seen for his back after a lawn-mowing incident.  A May 2011 MRI report revealed diagnoses of intervertebral disc disease and spondylosis with foraminal stenosis.

The July 2015 correspondence from Dr. P. reflects that the Veteran reported he injured his back moving heavy 55 gallon barrels in Thailand, and was "laid up" for three days.  Dr. P. noted current diagnoses of included IVDS and spondylosis with foraminal stenosis.  Dr. P. opined that his back disability was as a result of active service, but did not provide a rationale for his opinion.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2016.  The VA examiner reviewed the file, the Veteran's reported history of his injury and resultant symptoms, Dr. P.'s letter, and also conducted a physical examination.  He opined that the Veteran's back disability was less likely than not incurred or caused by active service including the specific injuries he described.  In providing his rationale, the examiner explained that X-ray imaging revealed minimal lumbosacral arthritic findings.  Service treatment records revealed no treatment or complaints of back issues, and the Veteran's post-service profession, as a carpenter, is a very strenuous profession.  The examiner opined that the Veteran's significant physical occupation as a carpenter from 1972 to 2007, after service caused his current back disability.  The examiner also disagreed with the nexus opinion provided by the Dr. P., based on the service treatment records including separation examination showing a normal spine, and the activities the Veteran performed after separation from service.  The examiner further indicated that while a back injury occurred in service, the etiology of his current back disorder is not due to service and this is further supported by the current scientific and medical literature.

Given the above, the Board finds that service connection for a back disability is not warranted as a causal nexus is not established based on the competent and probative evidence.  There are medical opinions both in favor and against causal nexus in this case.  The Board finds the May 2016 VA examiner's opinion is the most probative medical opinion as to the question of whether the Veteran's back disability developed due to service.  The VA examiner provided a well- explained rationale to support his conclusion that the Veteran's back disability is less likely as not caused by service.  In contrast, the private examiner's favorable opinion regarding nexus is not supported by a rationale.  For this reason, it is not persuasive.

The Board has also considered the Veteran's lay contention that his back disability was caused by active service.  This includes consideration of his September 2015 testimony.  However, determining the nature and etiology of a back issue is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has not shown that he is qualified through education, training, and experience to offer medical opinions on complex matters such as the etiology of his back disability.  See Davidson, 581 F.3d at 1316.   

Service connection is also not warranted for degenerative arthritis on a presumption basis.  Arthritis was not noted in service, or within one year after separation from service.  The first report of a back problem was not until 2006, which is many, many years after separation from service.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303 (b) or § 3.307(a).

As the preponderance of the evidence is against the claim of entitlement to service connection for a back disability, the benefit of the doubt rule does not apply, and service connection is not warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for tinea versicolor is granted.

Service connection for a back disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


